                   Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 1 of 16



                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NEW YORK

__________________________________________
                                                            :
MARK MANCUSO, on behalf of himself                          :
and all others similarly situated,                          :       Civil Action No. _________
                                                            :
                                Plaintiff,                  :       Complaint – Class Action
                                                            :
                    -against-                               :       Jury Trial Demanded
                                                            :
RFA BRANDS, LLC, d/b/a MYCHARGE,                            :
                                                            :
                                Defendant.                  :
                                                            :


                                         CLASS ACTION COMPLAINT

                    Plaintiff Mark Mancuso (“Plaintiff”), individually and on behalf of all others

similarly situated, by and through his undersigned counsel, alleges, based on personal knowledge

as to his own actions and upon information and belief and investigation of counsel as to those of

others, as follows:

                                             NATURE OF THE CASE

              1.       In recent years consumers have become increasingly dependent on portable

electronic devices like smart phones, tablets, and laptop computers (“PED”). PEDs have made it

convenient for consumers to constantly stay in communication with colleagues, friends, and

loved ones, and to immediately access information. However, like any electronic device, PEDs

require power and their internal batteries must be periodically recharged.

              2.       To address the needs of consumers to use PEDs during travel, or when the

consumer otherwise lacks access to an electrical outlet, the portable charger industry emerged. A

portable charger, often called a power bank (“Power Bank”), is a small, portable power source



{00296739 }                                             1
                   Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 2 of 16



consumers can use to recharge their PEDs during travel. The greater the capacity of the Power

Bank, as is expressed in milliampere-hours (“mAh”), the more times the Power Bank can be

used to recharge PEDs before the Power Bank must be recharged itself. Thus, consumers prefer

and are willing to pay a premium for Power Banks with higher mAh ratings.

              3.       RFA Brands, LLC, d/b/a myCharge. (“RFA Brands” or the “Company”)

manufactures, markets, and distributes for sale to consumers a number of Power Banks under the

myCharge label (the “Products”). RFA Brands does so by prominently representing the

Products’ capacities as measured in mAh. Unfortunately for consumers, testing has shown the

Products’ actual capacities are substantially lower than what RFA Brands represents.

              4.       By deceiving consumers about the Products’ capacities as detailed herein, RFA

Brands is able to sell more of, and charge more for, the Products than the Company could charge

if the Products were labeled accurately. Further, RFA Brands was also incentivized to mislead

consumers to take away market share from competing products, thereby increasing its own sales

and profits.

              5.       This is a proposed class action brought by Plaintiff, individually and on behalf of

a class of similarly situated individuals, against RFA Brands, seeking redress for the Company’s

unjust, unfair, and deceptive practices in misrepresenting the capacity of the Products in

violation of state law.

                                        JURISDICTION AND VENUE

              6.       This Court has original subject-matter jurisdiction over this proposed class action

pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the Class Action Fairness Act

(“CAFA”), explicitly provides for the original jurisdiction of the federal courts in any class

action in which the proposed plaintiff class is comprised of at least 100 members, any member of



{00296739 }                                             2
                   Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 3 of 16



the plaintiff class is a citizen of a State different from any defendant, and the matter in

controversy exceeds the sum of $5,000,000.00, exclusive of interest and costs. The total claims

of individual members of the proposed Class (as defined herein) are well in excess of

$5,000,000.00 in the aggregate, exclusive of interest and costs.

              7.       This Court has personal jurisdiction over the parties because Plaintiff purchased

the Product in and lives in the State of New York. Additionally, RFA Brands conducts

substantial business in this State, has had systematic and continuous contacts with this State, and

has agents and representatives that can be found in this State.

              8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because RFA Brands’

contacts are sufficient to subject it to personal jurisdiction in this District and a substantial part of

the events and omissions giving rise to the claims occurred in this District. RFA Brands has

marketed, advertised, and sold the Products in this District. Furthermore, Plaintiff resides within

this District and purchased the Product within this District.

                                                   PARTIES

              9.       Plaintiff Mark Mancuso is an individual consumer who, at all times material

hereto, was a citizen and resident of Monroe County, New York. Plaintiff purchased the Product

in the State of New York. Plaintiff read the Product’s packaging and decided to buy the Product

based on RFA Brands’ representation that its capacity is 3000mAh. Plaintiff did not discover or

have any reason to believe that the Product did not have the capacity represented by Defendant

until shortly before bringing this action. Had Plaintiff known the truth, that the Product’s mAh

was really less, he would have not purchased it or would not have been willing to pay as much as

he paid for the Product.




{00296739 }                                             3
                Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 4 of 16



              10.   Plaintiff frequently uses PEDs during travel and when he otherwise does not have

access to an electrical outlet. Plaintiff would consider purchasing the Product again if he could

trust that RFA Brands’ representations about its mAh rating were correct going forward, such as

if the Product was redesigned to make RFA Brands’ representations about it correct, and if the

price fairly reflected the actual mAh capacity of the battery. He also has a strong interest in

ensuring honesty in the marketplace for Power Banks.

              11.   Defendant RFA Brands, LLC, d/b/a myCharge is organized under the laws of the

State of Delaware and has its principal place of business in Birmingham, Michigan. RFA Brands

owns, manufactures, markets and sells the Products throughout New York and the rest of the

United States.

          RFA BRANDS DECEPTIVELY MARKETS MYCHARGE POWER BANKS.

              12.   Millions of Americans depend on PEDs to conduct their daily lives. PEDs have

made it more convenient for consumers to constantly stay in communication with colleagues,

friends, and loved ones, and to immediately access information.

              13.   To address the needs of consumers to power their PEDs during travel, or when

they otherwise lack access to an electrical outlet, an industry for Power Banks has emerged. The

sale of Power Banks now generates more than $15 billion in sales each year.

              14.   The most important factor for consumers in choosing a Power Bank is its

capacity, which is measured in milliampere-hours, or “mAh.” The higher the mAh, the greater

the number of times a Power Bank can be used to recharge PEDs before the Power Bank itself

must be recharged. Consumers thus have a strong preference for, and pay more for, Power

Banks with a higher mAh. Accordingly, for most Power Banks, the mAh rating is featured

prominently in the product’s advertising.



{00296739 }                                         4
                Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 5 of 16



              15.   Defendant RFA Brands manufactures, markets, and sells nationwide to consumers

a number of Power Banks under the myCharge label. Everywhere the Products are sold, at the

point of sale and on the Products’ packaging, RFA Brands prominently represents the Products’

capacity as measured in mAh.

              16.   Unfortunately, testing has shown that RFA Brands has substantially inflated the

Products’ mAh ratings. Plaintiff tested a myCharge Power Bank represented to have 3000mAh

capacity (the same model Plaintiff purchased) using a skilled and experienced testing company.

Those test results revealed that the capacity was actually only 1902mAh. Upon information and

belief, RFA Brands knew, at the time the Company sold the Products to Plaintiff and the other

Class members, that the Products’ true capacity was substantially less than what RFA Brands

had represented. RFA Brands intentionally misrepresented the Products’ capacity to Plaintiff

and the other Class members to induce them to purchase and pay a premium for the Products.

              17.   RFA Brands has profited enormously from its false and misleading

representations about the Products. The purpose of this action is to put an end to RFA Brands’

deceptive marketing of the Products and to provide consumers with monetary and injunctive

relief.

                                        CLASS ALLEGATIONS

              18.   Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of himself and all other similarly situated New York Citizens (the “New

York Class”), defined as follows:

                    All consumers who purchased the Products within the State of New
                    York. Excluded from the New York Class is anyone who received
                    a refund, as well as any of RFA Brands’ officers, directors, or
                    employees; officers, directors, or employees of any entity in which
                    RFA Brands currently has or has had a controlling interest; and RFA
                    Brands’ legal representatives, heirs, successors, and assigns.

{00296739 }                                           5
                Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 6 of 16




              19.   Additionally, Plaintiff brings this action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of himself and similarly situated individuals within certain States

(the “Multi-State Class”), defined as follows:

                    All consumers who purchased the Products in California, Florida,
                    Illinois, Massachusetts, Michigan, New Jersey, New York, North
                    Carolina, Ohio, and Washington. Excluded from the Multi-State
                    Class are any of RFA Brands’ officers, directors, or employees;
                    officers, directors, or employees of any entity in which RFA Brands
                    currently has or has had a controlling interest; and Defendant’s legal
                    representatives, heirs, successors, and assigns.

The New York Class and Multi-State Class are referred to collectively as the “Classes.”

              20.   At this time, Plaintiff does not know the exact number of members of the Classes

but the number is estimated to be in the thousands or more. The Classes are so numerous that

joinder of all members is impracticable.

              21.   There are questions of law or fact common to the Classes that predominate over

any questions affecting only individual members, including:

                    (a)    whether RFA Brands misrepresented the Products’ mAh ratings;

                    (b)    whether RFA Brands’ conduct was unfair and/or deceptive;

                    (c)    whether RFA Brands has been unjustly enriched as a result of the

                           unlawful, fraudulent, and unfair conduct alleged in this Complaint such

                           that it would be inequitable for RFA Brands to retain the benefits

                           conferred upon it by Plaintiff and the Classes;

                    (d)    whether RFA Brands’ conduct constitutes a breach of express warranty;

                    (e)    whether RFA Brands violated state consumer protection laws;

                    (f)    whether Plaintiff and the Classes have sustained damages and, if so, the

                           proper measure thereof;


{00296739 }                                           6
                Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 7 of 16



                    (g)    whether Plaintiff and the Classes are entitled to restitution, and if so, the

                           proper measure thereof; and

                    (h)    whether RFA Brands should be enjoined from continuing to sell the

                           Products as currently labeled;

              22.   Plaintiff’s claims are typical of those of the members of the Classes, because

Plaintiff, like all members of the Classes, purchased, in a typical consumer setting, RFA Brands’

Products bearing the claim that their capacity is greater than it really is, and Plaintiff sustained

damages from RFA Brands’ wrongful conduct.

              23.   Plaintiff will fairly and adequately protect the interests of the Classes and have

retained counsel that is experienced in litigating complex class actions. Plaintiff has no interests

which conflict with those of the Classes.

              24.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

              25.   No member of the Classes has a substantial interest in individually controlling the

prosecution of a separate action. The damages for each individual member of the Classes will

likely be relatively small, especially given the burden and expense of individual prosecution of

the complex litigation necessitated by RFA Brands’ conduct. Thus, it would be virtually

impossible for them individually to effectively redress the wrongs done to them.

              26.   The prerequisites to maintaining a class action for injunctive or equitable relief

are met as RFA Brands has acted or refused to act on grounds generally applicable to the Classes

thereby making appropriate final injunctive or equitable relief with respect to the Classes.

              27.   The prosecution of separate actions by members of the Classes would create a risk

of establishing inconsistent rulings and/or incompatible standards of conduct for RFA Brands.



{00296739 }                                           7
                Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 8 of 16



For example, one court might enjoin RFA Brands from performing the challenged acts, whereas

another might not. Additionally, individual actions could be dispositive of the interests of

members of the Classes who are not parties to such actions.

              28.   RFA Brands’ conduct is generally applicable to the Classes as a whole and

Plaintiff seeks, inter alia, equitable remedies with respect to the Classes as a whole. As such,

RFA Brands’ systematic policies and practices make declaratory relief with respect to the

Classes as a whole appropriate.

                                         CLAIMS FOR RELIEF
                                              COUNT I
                           (Violation of New York General Business Law § 349,
                            on Behalf of Plaintiff and the New York Class)

              29.   Plaintiff incorporates by reference and realleges herein all paragraphs alleged

above.

              30.   RFA Brands engaged in false and misleading marketing concerning the Products.

              31.   As fully alleged above, by advertising, marketing, distributing, and/or selling the

Products to Plaintiff and other members of the New York Class, RFA Brands engaged in and

continues to engage in deceptive acts and practices.

              32.   Plaintiff and the other members of the New York Class seek to enjoin such

unlawful deceptive acts and practices as described above. Each of the New York Class members

will be irreparably harmed unless the unlawful actions of RFA Brands are enjoined, in that RFA

Brands will continue to falsely and misleadingly advertise the capacity of the Products. Towards

that end, Plaintiff and the New York Class request an order granting them injunctive relief in the

form of an order prohibiting RFA Brands from representing that the Products’ capacity is greater

than it really is.



{00296739 }                                           8
                Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 9 of 16



              33.   In this regard, RFA Brands has violated, and continues to violate, New York GBL

§ 349, which makes deceptive acts and practices unlawful. As a direct and proximate result of

RFA Brands’ violation of GBL § 349 as described above, Plaintiff and the other members of the

New York Class have suffered damages based on the price premium Defendant can and does

charge as a result of its misrepresentations and deceptive conduct in an amount to be determined

at trial.

              34.   Wherefore Plaintiff, on behalf of the New York Class, prays for relief as set forth

herein.

                                              COUNT II
                         (Violation of New York General Business Law § 350,
                            on Behalf of Plaintiff and the New York Class)

              35.   Plaintiff incorporates by reference and realleges herein all paragraphs alleged

above.

              36.   RFA Brands engaged in false advertising concerning the Products and was able to

obtain higher purchase prices for the Products based on false advertising.

              37.   As fully alleged above, by advertising, marketing, distributing, and/or selling the

Products to Plaintiff and other members of the New York Class, RFA Brands engaged in and

continues to engage in false advertising.

              38.   Plaintiff and the other members of the New York Class seek to enjoin such

unlawful false advertising as described above. Each of the New York Class members will be

irreparably harmed unless the unlawful actions of RFA Brands are enjoined, in that RFA Brands

will continue to falsely and misleadingly advertise the capacity of the Products. Towards that

end, Plaintiff and the New York Class request an order granting them injunctive relief in the

form of an order prohibiting RFA Brands from misrepresenting the Products’ capacity.



{00296739 }                                           9
               Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 10 of 16



              39.      In this regard, RFA Brands has violated, and continues to violate, GBL § 350,

which makes false advertising unlawful. As a direct and proximate result of RFA Brands’

violation of GBL § 350 as described above, Plaintiff and the other members of the New York

Class have suffered damages based on the price premium RFA Brands can and does charge as a

result of its misrepresentations and deceptive conduct in an amount to be determined at trial.

              40.      Wherefore Plaintiff, on behalf of the New York Class, prays for relief as set forth

herein.

                                                 COUNT III
                    (Violation of Materially Identical State Consumer Protection Statutes,
                                     on Behalf of the Multi-State Class)

              41.      Plaintiff incorporates by reference and realleges herein all paragraphs alleged

above.

              42.      RFA Brands is engaged in “trade” and “commerce” as it distributes the Products

to retail stores for sale to consumers within this and each of the states listed below.

              43.      RFA Brands’ representations regarding the capacity of the Products were material

to a reasonable consumer and likely to affect consumer decisions and conduct.

              44.      RFA Brands has used and employed unfair methods of competition and unfair or

deceptive acts or practices in the conduct of trade or commerce.

              45.      RFA Brands’ acts and practices are immoral, unethical, oppressive and

unscrupulous.

              46.      RFA Brands’ conduct is substantially injurious to consumers. Such conduct has,

and continues to cause, substantial injury to consumers because consumers would not have paid

such a high price for the Products but for RFA Brands’ false promotion of the Product’s

electrical storage capacity. Consumers have thus overpaid for the Products and such injury is not

outweighed by any countervailing benefits to consumers or competition.

{00296739 }                                             10
               Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 11 of 16



              47.   No benefit to consumers or competition results from RFA Brands’s conduct.

Since reasonable consumers are deceived by RFA Brands’ representations of the Products and

they were injured as a result, consumers could not have reasonably avoided such injury.

              48.   The foregoing unfair and deceptive practices directly, foreseeably and

proximately caused Plaintiff and the Multi-State Class to suffer an ascertainable loss when they

paid a premium for the Products.

              49.   The practices discussed above all constitute unfair competition or unfair,

unconscionable, deceptive, or unlawful acts or business practices in violation of at least the

following state consumer protection statutes: 1

                    (a) California Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et seq.,

                    (b) California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et

                       seq.;

                    (c) Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201, et

                       seq.;

                    (d) Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill.

                       Comp. Stat. § 505/1, et seq.;

                    (e) Massachusetts Regulation of Business Practices for Consumers’

                       Protection Act, Mass. Gen. Laws Ann. ch. 93A, § 1 et seq.;

                    (f) Michigan Consumer Protection Act, Mich. Comp. Laws § 445.901 et seq.;

                    (g) New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8-1, et seq.;




1
  There is no material conflict between these state statutes because these state statutes (1) do not
require reliance by unnamed class members; (2) do not require scienter; and (3) allow class
actions.
{00296739 }                                            11
               Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 12 of 16



                      (h) New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Law § 349, et

                         seq.;

                      (i) North Carolina Unfair and Deceptive Trade Practices Act, N.C. Gen. Stat.

                         § 75-1.1(a).

                      (j) Ohio’s Consumers Sales Practice Act, Ohio Revised Code § 1345, et seq.

                      (k) Washington Consumer Protection Act, Wash. Rev. Code § 19.86.010, et

                         seq.;

              50.     The foregoing unfair and deceptive practices directly, foreseeably and

proximately caused Plaintiff and the Multi-State Class to suffer an ascertainable loss when they

paid a premium for the Products over comparable products.

              51.     Plaintiff and the Multi-State Class are entitled to recover damages and other

appropriate relief, as alleged below.

                                              COUNT IV
                    (Breach of Express Warranty on Behalf of Plaintiff and the Classes)

              52.     Plaintiff incorporates by reference and realleges herein all paragraphs alleged

above.

              53.     RFA Brands’ representations regarding the Products’ capacity constitute

affirmations of fact.

              54.     RFA Brands’ representations that the Products’ capacity is greater than it really is

relates to the goods and became part of the basis of the bargain between RFA Brands and

purchasers of the Products.

              55.     Plaintiff and members of the Classes purchased the Products, believing that they

conformed to the express warranties.

              56.     As set forth in the paragraphs above, RFA Brands’ statements concerning the

{00296739 }                                            12
               Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 13 of 16



Products are false.

              57.   All conditions precedent to RFA Brands’ liability under the above-referenced

contract have been performed by Plaintiff and the other members of the Classes.

              58.   RFA Brands breached its express warranties about the Products because, as

alleged above, the Products’ capacity was lower than RFA Brands represented. RFA Brands

therefore breached the applicable state statutes and common law.

              59.   As a result of RFA Brands’ breaches of express warranty, Plaintiff and the other

members of the Classes were damaged in the amount of the purchase price they paid for the

Products, or in the amount they paid based upon the misrepresentations, in amounts to be proven

at trial.

              60.   On August 7, 2018, within a reasonable time after he knew or should have known

of such breach, Plaintiff, on behalf of himself and the other members of the Classes, placed RFA

Brands on notice thereof.

              61.   As a proximate result of the breach of warranties by RFA Brands, Plaintiff and

the other members of the Classes did not receive goods as warranted. Among other things,

Plaintiff and the members of the Classes did not receive the benefit of the bargain and have

suffered other injuries as detailed above. Moreover, had Plaintiff and the members of the

Classes known the true facts, they either would not have purchased the Products, or would not

have been willing to pay the price RFA Brands charged for the Products.

              62.   Wherefore Plaintiff, on behalf of the Classes, pray for relief as set forth herein.

                                             COUNT V
                              (Unjust Enrichment on Behalf of the Classes)

              63.   Plaintiff incorporates by reference and realleges herein all paragraphs alleged

above.

{00296739 }                                           13
               Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 14 of 16



              64.   Plaintiff and the members of the Classes conferred benefits on RFA Brands by

purchasing the Products and paying a greater price for them than they would have if RFA Brands

had truthfully represented the Products’ capacity.

              65.   RFA Brands has knowledge of such benefits.

              66.   RFA Brands’ representations that the capacity of the Products is greater than it

actually is constitutes an affirmation of fact that is part of the basis of the bargain between RFA

Brands and purchasers of the Products.

              67.   RFA Brands made the above-referenced representations in order to induce

Plaintiff and the members of the Classes to purchase, purchase more of, or to pay more for the

Products than they otherwise would have, and Plaintiff and the members of the Classes relied on

the representations in purchasing the Products.

              68.   As a result of RFA Brands’ deceptive, fraudulent and misleading labeling,

advertising, and marketing of the Products, Plaintiff and other members of the Classes were

induced to pay the purchase price and pay more for the Products than they otherwise would have.

              69.   Plaintiff and the members of the Classes were unjustly deprived of payments

because they would not have purchased, or would have purchased less of, or would have paid

less for the Products if true facts had been known.

              70.   RFA Brands was enriched at the expense of Plaintiff and the other members of

the Classes, thereby creating a quasi-contractual obligation on RFA Brands to restore those ill-

gotten gains to Plaintiff and the members of the Classes.

              71.   Under the circumstances, it would be against equity and good conscience to

permit RFA Brands to retain the ill-gotten benefits that it received from Plaintiff and the other

members of the Classes, in light of the fact that the Products purchased by Plaintiff and the other



{00296739 }                                          14
               Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 15 of 16



members of the Classes were not what RFA Brands purported them to be. Thus, it would be

unjust or inequitable for RFA Brands to retain the benefit without restitution to Plaintiff and the

other members of the Classes for the monies paid to RFA Brands for the Products.

              72.   As a direct and proximate result of RFA Brands’ unjust enrichment, Plaintiff and

the members of the Classes are entitled to restitution or restitutionary disgorgement, in an

amount to be proven at trial.

              73.   Wherefore Plaintiff, on behalf of the Classes, pray for relief as set forth herein.

                                         PRAYER FOR RELIEF

              WHEREFORE, Plaintiff demands judgment on behalf of himself and the Classes as

follows:

              A.     Certifying this action as a class action, with Classes as defined above;

              B.     Requiring that RFA Brands pay for notifying the members of the Classes of the

pendency of this suit;

              C.     Awarding Plaintiff and the Classes injunctive relief;

              D.     Awarding Plaintiff and the Classes monetary damages in an amount to be

determined at trial, together with prejudgment interest;

              E.     Awarding Plaintiff and the Classes statutory damages in the maximum amount

provided by law;

              F.     Awarding Plaintiff and the Classes restitution of RFA Brands’s ill-gotten gains;

              G.     Awarding Plaintiff and the other members of the Classes the reasonable costs and

expenses of suit, including their attorneys’ fees; and

              H.     For any further relief that the Court may deem appropriate.




{00296739 }                                           15
               Case 6:18-cv-06807-DGL Document 1 Filed 11/13/18 Page 16 of 16



                                    DEMAND FOR TRIAL BY JURY


              Pursuant to Federal Rule of Civil Procedure Rule 38, Plaintiff hereby demands a trial by

jury.



Dated: White Plains, New York

              November 13, 2018, 2018



                                                   By:    s/ D. Greg Blankinship
                                                          D. Greg Blankinship
                                                          Todd S. Garber
                                                          FINKELSTEIN, BLANKINSHIP,
                                                          FREI-PEARSON & GARBER, LLP
                                                          445 Hamilton Ave, Suite 605
                                                          White Plains, New York 10601
                                                          Telephone: (914) 298-3290
                                                          gblankinship@fbfglaw.com
                                                          tgarber@fbfglaw.com

                                                          Attorneys for Plaintiff and the Proposed
                                                          Class




{00296739 }                                          16
